DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 04/28/2022.

Allowable Subject Matter
3.	Claims 2-3, 5 and 8-10 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Fedorov et al. does not teach or suggest receiving a coded DSSS frame including the synthesized preamble codeword and a coded data stream; performing sparse discrete Fourier transform (SDFT) on the coded DSSS frame to produce sparse Fourier coefficients of the coded DSSS frame; generating complex conjugate SDFT coefficients (C*[K]) of the synthesized preamble codeword; multiplying the sparse Fourier coefficients of the coded DSSS frame by the complex conjugate SDFT coefficients of the synthesized preamble codeword to generate a Fourier transform of a cross-correlation between the coded DSSS frame and the synthesized preamble codeword; generating a delay estimation signal, wherein generating the delay estimation signal comprises applying an iterative filtering algorithm to the Fourier transform that is generated by multiplying the sparse Fourier coefficients of the coded DSSS frame by the complex conjugate SDFT coefficients of the synthesized preamble codeword; and despreading the coded DSSS frame. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631